Conviction is for receiving and concealing stolen property, the punishment assessed being fifteen days in jail.
The transcript shows that there was a docket entry of the notice of appeal but nothing to indicate that it was ever carried into the court's minutes. It has been held repeatedly and consistently that a docket entry does not comply with the requirement of Art. 827, C. C. P. See authorities cited under said article in Vernon's Ann. Texas C. C. P., Vol. 3; Branch's Ann. Texas P. C., p. 302, sec. 588; 4 Tex. Jur., secs. 77 and 78.
In the face of consistent holdings that, in order to give this court jurisdiction, the notice of appeal must be entered in the minutes of the court, it is surprising how many cases still reach us in which the record either shows no notice of appeal at all or a docket entry only.